             Case 20-12737-KBO   Doc 11-2   Filed 11/02/20   Page 1 of 38




                                    Exhibit A

                                  (Interim Order)




EAST\177021287
               Case 20-12737-KBO               Doc 11-2        Filed 11/02/20         Page 2 of 38




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-______ (___)
TRUST, et al.,1                                                 :
                                                                : (Jointly Administered)
         Debtors.                                               :
                                                                : Re D.I.: ___
--------------------------------------------------------------- x

                      INTERIM ORDER (I) AUTHORIZING
            THE DEBTORS’ USE OF CASH COLLATERAL, (II) GRANTING
         ADEQUATE PROTECTION, (III) MODIFYING THE AUTOMATIC STAY,
    (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

                  Upon the motion (the ”Motion”) of Pennsylvania Real Estate Investment Trust

(“PREIT”), and certain of its affiliates as debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), seeking entry of

interim and final orders pursuant to sections 105, 361, 362, 363, and 507 of title 11 of the United

States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1(b), 4001-2, and

9013-1(m) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), requesting the following relief:

                 (a)    authorizing the Debtors to use “cash collateral,” as such term is defined in
         section 363(a) of the Bankruptcy Code, including the proceeds of Bridge Facility Collateral
         (as defined herein) and any other cash in which any of the Bridge Facility Secured Parties
         (as defined herein) has a lien or other interest (“Cash Collateral”) as of the Petition Date,
         in accordance with the Budget (as defined herein), and any permitted variances thereto,
         and the terms of this interim order (this “Interim Order”);

                (b)    granting adequate protection to the Bridge Facility Secured Parties,
         pursuant to sections 361, 362, and 363(e) of the Bankruptcy Code, for any aggregate

1
          A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.



EAST\177108843
             Case 20-12737-KBO           Doc 11-2       Filed 11/02/20     Page 3 of 38




       diminution in the value of their respective interests in the Bridge Facility Collateral,
       including Cash Collateral, as a result of, among other things, the imposition of the
       automatic stay, the granting of the Carve-Out (as defined herein), and the Debtors’ use of
       Cash Collateral, in each case, as contemplated herein;

              (c)     modifying the automatic stay imposed by section 362 of the Bankruptcy
       Code, to the extent necessary to permit the Debtors and the Bridge Facility Secured Parties
       to implement and effectuate the terms and provisions of this Interim Order;

               (d)     subject to entry of an order granting the Motion on a final basis (the “Final
       Order”), waiving (i) the Debtors’ ability to surcharge against the Bridge Facility Collateral
       or the Adequate Protection Collateral (as defined herein), pursuant to section 506(c) of the
       Bankruptcy Code, or any other applicable principle of equity or law, and (ii) the
       applicability of the “equities of the case” exception under section 552(b) of the Bankruptcy
       Code;

              (e)    scheduling a hearing to consider granting the Motion on a final basis (the
       “Final Hearing”), to be held within twenty-eight (28) days after the Petition Date; and

               (f)    waiving any applicable stay, including any stay imposed by Bankruptcy
       Rule 6004, to provide for the immediate effectiveness of this Interim Order, as of the
       Petition Date;

all as more fully set forth in the Motion and the Declaration of Mario C. Ventresca, Jr. in Support

of First Day Pleadings, filed contemporaneously with the Motion (the “First Day Declaration”);

the Court having considered the Motion, the exhibits attached thereto, the First Day Declaration,

and the evidence and arguments made at the hearing held on November __, 2020 to consider the

relief requested in the Motion on an interim basis (the “Interim Hearing”); due, proper, and

sufficient notice of the interim relief requested in the Motion and the Interim Hearing having been

given as is appropriate under the circumstances; and the Court having determined that the interim

relief requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtors

and their estates pending the Final Hearing, and otherwise is fair and reasonable and in the best

interests of the Debtors, their estates, and all parties-in-interest and is a sound and prudent exercise

of the Debtors’ business judgment, and is essential for the continued operation of the Debtors’

business; and after due deliberation, and good and sufficient cause appearing therefor:



EAST\177108843                                    -2-
             Case 20-12737-KBO          Doc 11-2       Filed 11/02/20   Page 4 of 38




                 IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED THAT:

       A.        Petition Date. On November 1, 2020 (the “Petition Date”), each of the Debtors

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the District of Delaware (this “Court”). The Debtors have continued in the

management and operation of their businesses and properties as debtors-in-possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code. No statutory committee of unsecured creditors,

trustee, or examiner has been appointed in the Chapter 11 Cases.

       B.        Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases,

the Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 1334 and 157

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. The Motion and proceedings in connection

therewith constitute a core proceeding, as defined in 28 U.S.C. §§ 157(b)(2). Pursuant to Local

Rule 9013-1(f), the Debtors consent to the entry of a final order by this Court in connection with

the Motion to the extent that it is later determined that this Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States Constitution.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       C.        Notice. Timely, adequate, and sufficient notice under the circumstances of the

Motion and the Interim Hearing has been provided to the Notice Parties (as defined in the Motion)

in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. The

aforementioned notices are good, sufficient and appropriate under the circumstances, and, except

as provided herein with respect to notice of the Final Hearing and Final Order, no further notice

of, or hearing on, the relief sought in the Motion is necessary.




EAST\177108843                                   -3-
             Case 20-12737-KBO           Doc 11-2      Filed 11/02/20    Page 5 of 38




       D.        Debtors’ Stipulations. Without prejudice to the rights of parties in interest to the

extent set forth in paragraph 20 below, the Debtors admit, stipulate, and agree (collectively,

paragraphs D(1) through D(7) below are referred to herein as the “Debtors’ Stipulations”) as

follows:

               1.      Bridge Facility. Pursuant to that certain Credit Agreement, dated as of
       August 11, 2020 (as amended, supplemented, or otherwise modified from time to time, the
       “Bridge Credit Agreement,” and together with any other agreements and documents
       executed or delivered in connection therewith, each as may be amended, supplemented, or
       otherwise modified from time to time, the “Bridge Credit Documents”), by and among (a)
       PREIT, PREIT Associates, L.P. (“PREIT Associates”), and PREIT-Rubin, Inc. (“PREIT-
       Rubin”), as borrowers (the “Borrowers”), (b) Wells Fargo Bank, National Association, as
       administrative agent (in such capacity, the “Bridge Agent”), and (c) the lenders from time
       to time party thereto (the “Secured Lenders,” and together with the Bridge Agent, in their
       capacity as such, the “Bridge Facility Secured Parties”), the Secured Lenders provided term
       loans and other financial accommodations to the Borrowers pursuant to the Bridge Credit
       Documents (the “Bridge Facility”).

               2.      Bridge Facility Secured Obligations. The Bridge Facility provided the
       Borrowers with, among other things, term loan commitments in an aggregate principal
       amount of up to $55,000,000. As of the Petition Date, the aggregate principal amount of
       term loans outstanding under the Bridge Facility was not less than $55,000,000 (together
       with accrued and unpaid interest, any fees, expenses and disbursements (including, without
       limitation, attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees, financial
       advisors’ fees, and related expenses and disbursements), treasury, cash management, bank
       product and derivative obligations, indemnification obligations, guarantee obligations, and
       other charges, amounts, and costs of whatever nature owing, whether or not contingent,
       whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the
       Borrowers’ obligations pursuant to the Bridge Credit Documents or the other grantors’
       obligations pursuant to the Collateral Agreement (as defined in the Bridge Credit
       Agreement) (together with the Borrowers, the “Bridge Facility Obligors”), including all
       “Secured Obligations,” as defined in the Bridge Credit Agreement, and all interest, fees,
       costs, and other charges allowable under section 506(b) of the Bankruptcy Code, the
       “Bridge Facility Secured Obligations”).

               3.     Liability for Bridge Facility Secured Obligations. The Bridge Facility
       Secured Obligations constitute legal, valid, binding, and non-avoidable obligations against
       each of the Bridge Facility Obligors and are not subject to any avoidance,
       recharacterization, counterclaim, defense, offset, subordination, other claim, cause of
       action, or other challenge of any kind or nature under the Bankruptcy Code, under
       applicable non-bankruptcy law, or otherwise. No payment or transfer made to or for the
       benefit of (or obligations incurred to or for the benefit of) the Bridge Facility Secured
       Parties by or on behalf of any of the Debtors prior to the Petition Date under or in
       connection with any of the Bridge Credit Documents is subject to avoidance,


EAST\177108843                                   -4-
             Case 20-12737-KBO          Doc 11-2       Filed 11/02/20     Page 6 of 38




       recharacterization, counterclaim, defense, offset, subordination, other claim, cause of
       action, or other challenge of any kind or nature under the Bankruptcy Code, under
       applicable non-bankruptcy law, or otherwise.

               4.      Bridge Facility Liens and Collateral. As more fully set forth in the Bridge
       Credit Documents, prior to the Petition Date, the Bridge Facility Obligors granted to the
       Bridge Agent, for its benefit and the benefit of the Secured Lenders, a security interest in
       and continuing lien on (the “Bridge Facility Liens”) certain of their assets and property,
       including, without limitation, a first-priority security interest in and continuing lien on all
       Prepetition Collateral (including Cash Collateral) that does not constitute Excluded
       Property (as defined in the Bridge Credit Documents) and all proceeds and products of any
       of the foregoing, in each case, whether then owned or existing, thereafter acquired, or
       arising (collectively, the “Bridge Facility Collateral”).

               5.      The liens, security interests, and mortgages granted by the Bridge Facility
       Obligors to the Bridge Agent (for the ratable benefit of the Bridge Facility Secured Parties)
       to secure the Bridge Facility Secured Obligations are (a) legal, valid, binding, perfected,
       enforceable, first-priority liens on and security interests in the Bridge Facility Collateral to
       secure the Bridge Facility Secured Obligations; (b) not subject to avoidance,
       recharacterization, offset, or subordination pursuant to the Bankruptcy Code, applicable
       non-bankruptcy law, or other challenge; and (c) subject and subordinate only to any valid
       and unavoidable liens properly perfected prior to the Petition Date (or perfected after the
       Petition Date, to the extent permitted by section 546(b) of the Bankruptcy Code), solely to
       the extent such liens are permitted under the Bridge Credit Documents to be senior to the
       liens securing the Bridge Facility Secured Obligations (collectively, the “Permitted Prior
       Liens” and, the collateral subject to the Permitted Prior Liens, together with the Bridge
       Facility Collateral, the “Prepetition Collateral”).

               6.      Cash Collateral. All of the Bridge Facility Obligors’ cash that is Bridge
       Facility Collateral and all cash proceeds, rents, income, offspring, products, and profits of
       the Bridge Facility Collateral, including, without limitation, all such cash proceeds of such
       Bridge Facility Collateral held at any time in any of the Bridge Facility Obligors’ banking,
       checking, or other deposit accounts with financial institutions, including all funds
       comprising the Cash Collateral Account (as defined in the Bridge Credit Agreement) and
       all deposits at any time contained therein (excluding, for the avoidance of doubt, the
       Excluded Deposit Account (as defined in the Collateral Agreement)) are and will be Cash
       Collateral of the Bridge Facility Secured Parties within the meaning of section 363(a) of
       the Bankruptcy Code.

               7.      Release. Subject to the rights of a party-in-interest other than the Debtors
       that are set forth in paragraph 20, the Debtors forever and irrevocably release, discharge,
       and acquit the Bridge Facility Secured Parties, in their capacities as such, and each of their
       respective former, current, and future officers, employees, directors, agents,
       representatives, owners, members, partners, financial and other advisors and consultants,
       legal advisors, shareholders, managers, accountants, attorneys, affiliates, and predecessors-
       and successors-in-interest of and from any and all claims, demands, liabilities,
       responsibilities, disputes, remedies, causes of action, indebtedness and obligations, rights,


EAST\177108843                                   -5-
             Case 20-12737-KBO          Doc 11-2      Filed 11/02/20     Page 7 of 38




       assertions, allegations, actions, suits, controversies, proceedings, losses, damages, injuries,
       attorneys’ fees, costs, expenses, or judgments of every type, whether known, unknown,
       asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,
       pending, or threatened, including, without limitation, all legal and equitable theories of
       recovery arising under common law, statute, or regulation or by contract, of every nature
       and description, arising out of, in connection with, or relating to, the Bridge Credit
       Documents including, without limitation, (a) any so-called “lender liability” or equitable
       subordination claims or defenses, (b) any and all claims and causes of action arising under
       the Bankruptcy Code, and (c) any and all claims and causes of action with respect to the
       validity, priority, perfection, or avoidability of the liens or claims of the Bridge Facility
       Secured Parties.

       E.        Good Cause. Good cause has been shown for the entry of this Interim Order. The

Debtors have an immediate and critical need to use Cash Collateral on an interim basis to fund the

continuation of their businesses in the ordinary course, to pay administrative and operating

expenses, to prosecute the transactions contemplated under the Restructuring Support Agreement

(as defined in the Motion), and otherwise to preserve and maximize their going-concern value, in

each case, in a manner consistent with the Budget (and any permitted variances thereto). Without

access to, and the ability to use, Cash Collateral, the Debtors’ ability to manage and administer

their businesses and these Chapter 11 Cases and preserve their estates would be immediately and

irreparably harmed, thereby materially impairing their respective estates and creditors and the

likelihood of a successful outcome in these Chapter 11 Cases. The Debtors do not have sufficient

available sources of working capital or financing to operate their businesses or maintain their

properties in the ordinary course of business without the authorized use of Cash Collateral. The

terms for the Debtors’ use of Cash Collateral pursuant to this Interim Order have been the subject

of extensive negotiations conducted in good faith and at arm’s-length among the Debtors and the

Bridge Facility Secured Parties.

       F.        Bridge Facility Secured Parties’ Consent. The Debtors desire to use the cash,

rents, income, offspring, products, proceeds, and profits that constitute Cash Collateral of the

Bridge Facility Secured Parties under section 363(a) of the Bankruptcy Code, and the Bridge


EAST\177108843                                  -6-
             Case 20-12737-KBO           Doc 11-2       Filed 11/02/20     Page 8 of 38




Facility Secured Parties have consented to the Debtors’ use of the Cash Collateral, subject to the

entry of this Interim Order and the terms and conditions set forth herein.

        G.       Adequate Protection. The adequate protection provided to the Bridge Facility

Secured Parties under this Interim Order for any Collateral Diminution (as defined below) is

consistent with, and authorized by, the Bankruptcy Code and is offered by the Debtors to protect

the Bridge Facility Secured Parties’ respective interests in the Prepetition Collateral, including

Cash Collateral, in accordance with sections 361, 362, and 363 of the Bankruptcy Code. The

adequate protection provided herein and other benefits and privileges contained herein are

necessary in order to (1) protect the Bridge Facility Secured Parties from any Collateral

Diminution and (2) obtain the consents and agreements reflected herein.

        H.       Immediate Entry. The Debtors have requested immediate entry of this Interim

Order pursuant to section 363(c)(2) of the Bankruptcy Code and Bankruptcy Rule 4001(b)(2). The

permission granted herein to use Cash Collateral (and provide adequate protection therefor) is

necessary, essential, and appropriate to avoid immediate and irreparable harm to the Debtors and

their estates. This Court concludes, therefore, that entry of this Interim Order is in the best interests

of the Debtors’, their estates and creditors, and all parties-in-interest in these Chapter 11 Cases.

                 Based upon the foregoing findings, stipulations, and conclusions, and upon the

record made before the Court at the Interim Hearing, and good and sufficient cause appearing

therefor;

                 NOW, THEREFORE, IT IS HEREBY ADJUDGED AND ORDERED:

        1.       Motion Granted. The Motion is granted on an interim basis, subject to the terms

and conditions set forth in this Interim Order. The Debtors are hereby authorized to use Cash

Collateral on the terms and conditions set forth herein and in accordance with the Budget (and any

permitted variances thereto) and shall not be permitted to use Cash Collateral except as set forth


EAST\177108843                                    -7-
                Case 20-12737-KBO            Doc 11-2         Filed 11/02/20      Page 9 of 38




in this Interim Order and the Budget (and any permitted variances thereto). Any objection to the

Cash Collateral Motion with respect to the entry of this Interim Order that has not been withdrawn,

waived, settled, or otherwise resolved is hereby denied and overruled on the merits.

          2.         Use of Cash Collateral. Subject to the terms and conditions of this Interim Order

and in accordance with the Budget (and any permitted variances thereto), the Debtors are hereby

authorized to use Cash Collateral during the period beginning on the Petition Date and ending on

the Termination Date.

          3.         Budget. During the 13-week period (the “Budget Period”) commencing on the

Petition Date, the Debtors are authorized to use Cash Collateral in accordance with and as set forth

in the budget (and any permitted variances thereto) attached as Exhibit 1 to this Interim Order (the

“Initial Budget”). Beginning with the fifth week following the Petition Date and every four weeks

thereafter, as applicable (and no later than the fourth business day of such week) (the “Budget

Delivery Date”), the Debtors shall deliver an updated budget for the 13-week period following,

but including, the week in which the Budget Delivery Date has occurred (each such budget,

a “Proposed Budget”) to (a) the Bridge Agent, Wells Fargo Bank, National Association, 10 South

Wacker         Drive,     32nd    Floor,    Chicago,         Illinois     60606   (Attn:    Brandon     Barry

(brandon.barry@wellsfargo.com); (b) counsel to the Bridge Agent, (i) Jones Day, 250 Vesey

Street,        New      York,    New       York   10281          (Attn:     Benjamin       Rosenblum,    Esq.

(brosenblum@jonesday.com), Stacey L. Corr-Irvine, Esq. (scorrirvine@jonesday.com), and

Danielle D. Donovan, Esq. (ddonovan@jonesday.com)) and (ii) Womble Bond Dickinson (US)

LLP (“Womble Bond Dickinson”), 1313 North Market Street, Suite 1200, Wilmington, Delaware

19801 (Attn: Matthew P. Ward, Esq. (matthew.ward@wbd-us.com)); and (c) financial advisor to

the Bridge Agent, FTI Consulting, Inc. (“FTI”), 3 Times Square, 10th Floor, New York, New York




EAST\177108843                                         -8-
             Case 20-12737-KBO          Doc 11-2       Filed 11/02/20   Page 10 of 38




10036     (Attn:     William   J.   Nolan   (william.nolan@fticonsulting.com),    Ron    Greenspan

(ron.greenspan@fticonsulting.com) and Cynthia Nelson (cynthia.nelson@fticonsulting.com)

(collectively, the “Bridge Agent Notice Parties”). Upon approval of such Proposed Budget by the

Bridge Agent, the Debtors shall file same with the Court and be authorized to use Cash Collateral

in accordance with, and as set forth in, such approved Proposed Budget (as such Proposed Budget

may be modified from time to time by the Debtors with the prior written consent of the Bridge

Agent, subject to the permitted variances described below, and together with the Initial Budget,

the ”Budget”). Each Proposed Budget shall be of no force and effect unless and until it is approved

by the Bridge Agent, and until such approval is provided, the prior approved Budget shall remain

in effect. Consent by email from counsel to the Bridge Agent to lead counsel to the Debtors shall

be sufficient for every consent required under this paragraph. Actual [“Net Disbursements”] as

permitted in the Budget shall not exceed 20% of the forecasted budgeted amount thereof on a

cumulative basis for any consecutive four-week period under the Budget (to be tested on Thursday

of each week beginning with the fourth full week following the week in which the Petition Date

occurs). For the avoidance of doubt, the term “Net Disbursements” refers to such line item in the

Budget.

        4.         Budget Variance Reports. On Thursday of each week (beginning with the week

following the Petition Date), the Debtors shall deliver a weekly reporting package to the Bridge

Agent Notice Parties, which shall be consistent with the reporting under the Bridge Credit

Agreement and include a variance analysis of: (a) forecasted Budget line items versus actual

results for the previous week and (b) cumulative forecasted Budget line items versus cumulative

actual results to the Petition Date and with regard to the prior four-week budget period (the “Budget

Variance Report”). The Budget Variance Report shall include, among other things, mathematical




EAST\177108843                                   -9-
            Case 20-12737-KBO          Doc 11-2        Filed 11/02/20   Page 11 of 38




variances for the applicable weekly and cumulative periods, along with commentary regarding

significant favorable and unfavorable variances.

       5.        Cash Collateral Account. Unless otherwise approved by the Bridge Agent in

writing, the Debtors may withdraw funds from the Cash Collateral Account only in amounts that

do not exceed (A) the sum of the aggregate amount set forth across from the line items in the

Budget Total Cash Disbursements, Restructuring Related Amounts and Total Debt Service, in each

case for the week following the proposed withdrawal date in accordance with the Budget then in

effect multiplied by (B) 120%. Notwithstanding the foregoing, the Debtors shall only be permitted

to withdraw funds from the Cash Collateral Account when the Debtors’ unrestricted cash and cash

equivalents is equal to or less than $12,500,000.

       6.        Adequate Protection. The Bridge Facility Secured Parties are entitled, pursuant

to sections 362, 363(c)(2), and 363(e) of the Bankruptcy Code, to adequate protection of their

respective interests in the Prepetition Collateral, including Cash Collateral, to the extent of the

aggregate postpetition diminution in value of such Prepetition Collateral, including Cash

Collateral, from and after the Petition Date and calculated in accordance with section 506(a) of the

Bankruptcy Code (the “Collateral Diminution”), and accordingly, are hereby granted, subject to

the Carve-Out, the claims, liens, rights, and benefits set forth in the following paragraphs 7 through

9 as adequate protection of their interests in the Prepetition Collateral, including Cash Collateral

(collectively, the “Adequate Protection Obligations”). Each dollar of cash withdrawn from the

Cash Collateral Account shall be deemed to constitute Collateral Diminution for all purposes of

this Interim Order, which, for the avoidance of doubt, shall entitle the Bridge Facility Secured

Parties the benefits of the Adequate Protection Superpriority Claims (defined below) and Adequate

Protection Liens (defined below).




EAST\177108843                                  -10-
            Case 20-12737-KBO          Doc 11-2        Filed 11/02/20   Page 12 of 38




       7.        Adequate Protection Superpriority Claims. Subject and subordinate only to the

Carve-Out, the Bridge Facility Secured Parties are hereby granted, as of the Petition Date, allowed

superpriority administrative expense claims (the ”Adequate Protection Superpriority Claims”)

against the Debtors and their estates to the extent of any Collateral Diminution, as provided in

section 507(b) of the Bankruptcy Code, with priority in payment over any and all unsecured claims

and administrative expense claims against the Debtors now existing or hereafter arising in these

Chapter 11 Cases, including all claims of the kinds specified or ordered pursuant to any provision

of the Bankruptcy Code, including, without limitation, sections 105, 326, 328, 330, 331, 503(b),

506(c) (upon entry of a Final Order providing for such relief), 507(a), 507(b), and 726.

       8.        Adequate Protection Liens. Subject and subordinate only to (a) the Carve-Out

and (b) the Permitted Prior Liens, the Bridge Agent, for its benefit and for the benefit of the Bridge

Facility Secured Parties, is hereby granted, as of the Petition Date, to the extent of any Collateral

Diminution, and, in each case, perfected without the necessity of the execution by the Debtors (or

recordation or other filing) of any security agreements, control agreements, pledge agreements,

financing statements, mortgages, or other similar documents, or the possession or control by the

Bridge Facility Secured Parties of any Adequate Protection Collateral, valid, binding, continuing,

enforceable, fully-perfected, non-avoidable (a) first-priority additional and replacement liens on,

and security interest in, all tangible and intangible prepetition and postpetition property in which

any of the Debtors or their respective estates have an interest of any kind or nature, whether

existing on or as of the Petition Date or thereafter acquired or created and wherever located that is

not subject to a Permitted Prior Lien (the “Previously Unencumbered Property”); (b) first-priority

additional and replacement liens on, and security interest in, the Bridge Facility Collateral; and

(c) second-priority additional and replacement liens on, and security interest in, any property of




EAST\177108843                                  -11-
            Case 20-12737-KBO          Doc 11-2        Filed 11/02/20   Page 13 of 38




the Debtors subject to Permitted Prior Liens (the foregoing property in the foregoing clauses (a)

through (c) collectively is referred to herein as the “Adequate Protection Collateral,” and the liens

and security interests therein, the “Adequate Protection Liens”); provided, that, the Adequate

Protection Collateral shall not include any commercial tort or avoidance actions (or the proceeds

thereof) brought pursuant to chapter 5 of the Bankruptcy Code or section 724(a) of the Bankruptcy

Code or any other avoidance actions under the Bankruptcy Code or applicable state law

equivalents, or the proceeds thereof. The Adequate Protection Liens shall be deemed to be legal,

valid, binding, enforceable, fully and properly perfected liens, not subject to subordination,

recharacterization, or avoidance, for all purposes in these Chapter 11 Cases and any Successor

Cases (as defined below). Subject and subordinate only to (a) the Carve-Out and (b) the Permitted

Prior Liens, the Adequate Protection Liens shall not be (i) subject or subordinate to any lien or

security interest that is avoided and preserved for the benefit of the Debtors and their estates under

section 551 of the Bankruptcy Code or (ii) subordinated to or made pari passu with any other lien

or security interest under sections 363 or 364 of the Bankruptcy Code or otherwise.

       9.        Additional Adequate Protection.

                 (a)   Milestones. The Debtors shall comply with the milestones set forth on the

schedule attached hereto as Exhibit 2 (the “Milestones”).

                 (b)   Payment of Fees and Expenses. The Debtors are authorized and directed to

pay, in cash, on the terms set forth in this paragraph, all reasonable and documented fees, expenses,

disbursements, and other charges incurred by, and payable to, professionals retained by the Bridge

Facility Secured Parties, comprising (i) counsel to the Bridge Agent, (A) Jones Day and (B)

Womble Bond Dickinson; and (ii) FTI, as financial advisors to the Bridge Agent, and, in each case,

whether incurred before, on, or after the Petition Date, and without further order of, or application




EAST\177108843                                  -12-
            Case 20-12737-KBO           Doc 11-2        Filed 11/02/20   Page 14 of 38




to, this Court. Provided that an objection is not asserted by either the Debtors or the U.S. Trustee

within ten (10) calendar days (or such longer period granted by the Bridge Agent) of the delivery

of a summary invoice by the applicable professional to the Debtors (with a copy of such invoice

to be contemporaneously sent to the U.S. Trustee), the Debtors shall pay in cash all invoiced

reasonable and documented fees, expenses, disbursements, and other charges set forth in this

paragraph. The invoices shall only be required to include a summary description of services

provided and the expenses incurred by the applicable professional; provided, that, such invoices

may be redacted to the extent necessary to delete any information subject to the attorney-client

privilege, any information constituting attorney work product, or any other confidential

information, and the provision of such summary invoices shall not constitute any waiver of the

attorney-client privilege or of any benefits of the attorney work product doctrine or other applicable

privilege. The Bridge Facility Secured Parties and their respective professionals shall not be

required to file applications or motions with, or obtain approval of, this Court for the payment of

any of their fees, expenses, disbursements, or other charges. If the Debtors or the U.S. Trustee

object to the reasonableness of the fees and expenses of any professional retained by a Bridge

Facility Secured Party and cannot resolve such objection within seven (7) calendar days of the

assertion of such objection, then the Debtors or the U.S. Trustee, as the case may be, shall file with

the Court and serve on the affected Bridge Facility Secured Party and the relevant professional, an

objection (a “Fee Objection”), and any failure by such party to file a Fee Objection within such

ten-day period (or such longer period granted by the Bridge Agent) (the “Fee Objection Period”)

shall constitute a waiver of any right to object to the applicable invoice. If a Fee Objection is filed

during the Fee Objection Period, the Debtors shall only be required to pay the undisputed amount

of such invoice (if any), and this Court shall have jurisdiction to resolve all Fee Objections with




EAST\177108843                                   -13-
             Case 20-12737-KBO          Doc 11-2        Filed 11/02/20    Page 15 of 38




respect to the disputed portion thereof (it being understood that the Debtors are authorized and

directed to pay any disputed portion of such invoice promptly upon consensual resolution of such

Fee Objection between the objecting party and the relevant party or professional).

                 (c)    Reporting. The Debtors shall promptly provide (via email) copies to the

Bridge Agent and the Bridge Agent Notice Parties of all financial and other information required

to be delivered under the Bridge Credit Documents, as applicable, along with any other reports

provided by the Debtors to the U.S. Trustee in these Chapter 11 Cases.

                 (d)    Access to Records. In addition to, and without limiting, any rights to access

that the Bridge Facility Secured Parties have under the Bridge Credit Documents, upon reasonable

notice and at reasonable times during normal business hours, the Debtors shall permit

representatives, agents, advisors, and employees of the Bridge Agent (i) to have access to and

inspect the Debtors’ properties; (ii) to examine the Debtors’ books and records; and (iii) to discuss

(no less than twice per calendar month) the Debtors’ affairs, finances, and condition with the

Debtors’ officers and financial advisors.

                 (e)    Credit Bid. Upon entry of a Final Order providing for such relief, without

prejudice to the holders of any Permitted Prior Liens, and subject to the challenge rights of parties

in interest in paragraph 20 of this Interim Order, in any sale of all or any portion of the Prepetition

Collateral and/or Adequate Protection Collateral, including, without limitation, any sale (i)

pursuant to section 363 of the Bankruptcy Code, (ii) pursuant to a plan of reorganization or

liquidation under section 1123 of the Bankruptcy Code, or (iii) by a chapter 7 trustee for any

Debtor under section 725 of the Bankruptcy Code, the Bridge Agent, on behalf of the Bridge

Facility Secured Parties, shall have the right to credit bid the Bridge Facility Collateral on a dollar-




EAST\177108843                                   -14-
                 Case 20-12737-KBO      Doc 11-2        Filed 11/02/20   Page 16 of 38




for-dollar basis (A) up to the full amount of the outstanding Bridge Facility Secured Obligations

and (B) the Adequate Protection Superpriority Claim.

           10.     Perfection of Adequate Protection Liens.

                   (a)   The Bridge Agent is hereby authorized, but not required, to file or record

financing statements, intellectual property filings, mortgages, depository account control

agreements, notices of lien, or similar instruments in any jurisdiction in order to validate and

perfect the Adequate Protection Liens granted hereunder. Whether or not the Bridge Agent, in its

sole discretion, chooses to file such financing statements, intellectual property filings, mortgages,

notices of lien, or similar instruments, such Adequate Protection Liens shall be deemed valid,

perfected, allowed, enforceable, non-avoidable, and not subject to challenge, dispute, or

subordination, at the time and on the date of entry of this Interim Order. If the Bridge Agent

determines to file or execute any financing statements, agreements, notice of liens, or similar

instruments, the Debtors will cooperate and assist in any such execution and/or filings as

reasonably requested by the Bridge Agent and the automatic stay shall be modified to allow such

filings.

                   (b)   A certified copy of this Interim Order may, in the discretion of the Bridge

Agent, be filed with or recorded in filing or recording offices in addition to or in lieu of such

financing statements, mortgages, notices of lien, or similar instruments, and all filing offices are

hereby authorized to accept such certified copy of this Interim Order for filing and recording;

provided, that, notwithstanding the date of any such filing, the date of such perfection shall be the

date of entry of this Interim Order.

                   (c)   For the avoidance of doubt, without the necessity of the filing of financing

statements, security agreements, federal or state notices, pledge agreements, recordings,




EAST\177108843                                   -15-
             Case 20-12737-KBO         Doc 11-2        Filed 11/02/20   Page 17 of 38




mortgages, or other documents or taking possession or control of any Prepetition Collateral or

Adequate Protection Collateral, this Interim Order shall be sufficient evidence of the Bridge

Facility Secured Parties’ Adequate Protection Liens granted hereunder in the Adequate Protection

Collateral pursuant to this Interim Order. Furthermore, notwithstanding the foregoing, the Debtors

are authorized to execute and deliver such documents including, without limitation, mortgages,

pledges, and Uniform Commercial Code financing statements and to use Cash Collateral to pay

such costs and expenses as may be reasonably requested by the Bridge Agent to provide further

evidence of the perfection of the Bridge Agent’s Adequate Protection Liens in the Adequate

Protection Collateral as provided for herein. All such documents shall be deemed to have been

recorded and filed as of the Petition Date.

       11.       Carve-Out.

                 (a)   As used in this Interim Order, the “Carve-Out” means the sum of (i) all fees

required to be paid to the Clerk of this Court and to the Office of the United States Trustee under

section 1930(a) of title 28 of the United States Code (in such amounts as determined in agreement

with the United States Trustee or by final order of the Court) plus interest at the statutory rate

(without regard to the Carve-Out Trigger Notice (as defined below)); (ii) all reasonable fees and

expenses up to $25,000 incurred under section 726(b) of the Bankruptcy Code by a trustee

appointed in any chapter 7 cases of the Debtors (without regard to the Carve-Out Trigger Notice);

(iii) to the extent allowed at any time, whether by interim order, procedural order, or otherwise, all

unpaid monthly or hourly fees and expenses on account of services performed in connection with

the Chapter 11 Cases by persons or firms retained by the Debtors or a statutory committee

appointed in these Chapter 11 Cases pursuant to section 327, 328, 363 or 1103 of the Bankruptcy

Code (collectively, the “Estate Professionals”), incurred at any time before or on the first business




EAST\177108843                                  -16-
            Case 20-12737-KBO         Doc 11-2        Filed 11/02/20   Page 18 of 38




day following delivery by the Bridge Agent of a Carve-Out Trigger Notice as described below

whether allowed by this Court prior to or after the delivery of a Carve-Out Trigger Notice

(collectively, the “Pre-Carve-Out Trigger Notice Allowed Professional Fees”); and (iv) to the

extent allowed by interim order, procedural order, or otherwise, all unpaid monthly or hourly fees

and expenses on account of services performed by the Estate Professionals in connection with the

Chapter 11 Cases at any time after the first business day following delivery by the Bridge Agent

of a Carve-Out Trigger Notice (collectively, the ”Post-Carve-Out Trigger Notice Allowed

Professional Fees” and, together with the Pre-Carve-Out Trigger Notice Allowed Professional

Fees, the “Allowed Professional Fees”) incurred by Estate Professionals in an aggregate amount

not to exceed $1,000,000 (the amounts set forth in this clause (iv) being together the “Post-Carve-

Out Trigger Notice Cap”); provided, that, nothing herein shall be construed to impair the ability

of any party to object to the fees, expenses, reimbursement, or compensation described in clauses

(iii) and (iv) above on any grounds. For purposes of the foregoing, “Carve-Out Trigger Notice”

shall mean a written notice delivered by email (or other electronic means) by the Bridge Agent or

counsel to the Bridge Agent to the Debtors and their lead restructuring counsel, with a copy to the

U.S. Trustee, following the occurrence and during the continuation of a Termination Event and

stating that the Post-Carve-Out Trigger Notice Cap has been invoked.

                 (b)   Pre-Carve-Out Trigger Notice Reserve. Prior to the issuance of a Carve-

Out Trigger Notice, fees and expenses of Estate Professionals on account of services performed

with respect to the Debtors and the Chapter 11 Cases shall be invoiced to the Debtors on a monthly

basis and promptly deposited by the Debtors into a segregated escrow account (the “Pre-Carve-

Out Trigger Notice Reserve”) established by the Debtors. The funds in the Pre-Carve-Out Trigger




EAST\177108843                                 -17-
            Case 20-12737-KBO          Doc 11-2        Filed 11/02/20   Page 19 of 38




Notice Reserve shall be held in trust to pay Pre-Carve-Out Trigger Notice Allowed Professional

Fees prior to payment of all other claims.

                 (c)   Post-Carve-Out Trigger Notice Reserve. On the day on which a Carve-Out

Trigger Notice is given by the Bridge Agent or counsel to the Bridge Agent to the Debtors and

their lead restructuring counsel, with a copy to the U.S. Trustee (the “Termination Declaration

Date”), the Carve-Out Trigger Notice shall constitute a demand to the Debtors to utilize all cash

on hand as of such date and any available cash thereafter held by any Debtor to fund a reserve in

an amount equal to the unpaid amounts of the Pre-Carve-Out Trigger Notice Allowed Professional

Fees that have not already been funded into the Pre-Carve-Out Trigger Notice Reserve. The

Debtors shall deposit and hold such amounts in a segregated account in trust to pay such unpaid

Pre-Carve-Out Trigger Notice Allowed Professional Fees prior to any and all other claims. On the

Termination Declaration Date, after funding the Pre-Carve-Out Trigger Notice Reserve, the

Debtors shall utilize all remaining cash on hand as of such date and any available cash thereafter

held by any Debtor to fund a reserve in an amount equal to the Post-Carve-Out Trigger Notice Cap

(the ”Post-Carve-Out Trigger Notice Reserve” and, together with the Pre-Carve-Out Trigger

Notice Reserve, the “Carve-Out Reserves”) prior to the payment of any and all other claims. All

funds in the Pre-Carve-Out Trigger Notice Reserve shall be used first to pay the obligations set

forth in clauses (i) through (iii) of the definition of Carve-Out set forth above (the “Pre-Carve-Out

Amounts”), but not, for the avoidance of doubt, the Post-Carve-Out Trigger Notice Cap, until paid

in full, and then, to the extent the Pre-Carve-Out Trigger Notice Reserve has not been reduced to

zero, to pay the Bridge Agent for the benefit of the Bridge Facility Secured Parties, unless the

Bridge Facility Secured Obligations and the Adequate Protection Superpriority Claims have been

indefeasibly paid in full, in cash, in which case, any such excess shall be released from trust and




EAST\177108843                                  -18-
            Case 20-12737-KBO          Doc 11-2        Filed 11/02/20   Page 20 of 38




returned to the Debtors and their estates. All funds in the Post-Carve-Out Trigger Notice Reserve

shall be used first to pay the obligations set forth in clause (iv) of the definition of Carve-Out set

forth above (the “Post-Carve-Out Amounts”), and then, to the extent the Post-Carve-Out Trigger

Notice Reserve has not been reduced to zero, to pay the Bridge Agent for the benefit of the Bridge

Facility Secured Parties, unless the Bridge Facility Secured Obligations and the Adequate

Protection Superpriority Claims have been indefeasibly paid in full, in cash, in which case, any

such excess shall be released from trust and returned to the Debtors and their estates.

Notwithstanding anything to the contrary in the Bridge Credit Documents or this Interim Order, if

either of the Carve-Out Reserves is not funded in full in the amounts set forth above, then any

excess funds in one of the Carve-Out Reserves following the payment of the Pre-Carve-Out

Amounts and Post-Carve-Out Amounts, respectively, shall be used to fund the other Carve-Out

Reserve, up to the applicable amount set forth above, prior to making any payments to the Bridge

Agent for the benefit of the Bridge Facility Secured Parties or any of the Debtors’ creditors, as

applicable. Notwithstanding anything to the contrary in the Bridge Credit Documents or this

Interim Order, following delivery of a Carve-Out Trigger Notice, the Bridge Agent shall not sweep

or foreclose on cash of the Debtors until the Carve-Out Reserves have been fully funded, but shall

have a security interest in any residual interest in the Carve-Out Reserves, if any. Furthermore,

notwithstanding anything to the contrary in this Interim Order, (i) disbursements by the Debtors

from the Carve-Out Reserves shall not increase or reduce the Bridge Facility Secured Obligations,

provided, that, to the extent the Bridge Facility Secured Obligations and the Adequate Protection

Superpriority Claim have not been indefeasibly paid in full, in cash, any disbursements to the

Bridge Agent for the benefit of the Bridge Facility Secured Parties as expressly contemplated in

this paragraph 11(c), shall reduce the Bridge Facility Secured Obligations or the Adequate




EAST\177108843                                  -19-
             Case 20-12737-KBO          Doc 11-2       Filed 11/02/20   Page 21 of 38




Protection Superpriority Claim, as applicable, to the extent of any such disbursements; (ii) the

failure of the Carve-Out Reserves to satisfy in full the Allowed Professional Fees shall not affect

the priority of the Carve-Out or the payment obligations by the Debtors of such unpaid Allowed

Professional Fees, and (iii) in no way shall the Initial Budget, the Budget, the Carve-Out, the Post-

Carve-Out Trigger Notice Cap, the Carve-Out Reserves, or any of the foregoing be construed as a

cap or limitation on the amount of the Allowed Professional Fees due and payable by the Debtors.

For the avoidance of doubt and notwithstanding anything to the contrary in this Interim Order or

in any Bridge Credit Document, the Carve-Out shall be senior to all liens and claims securing the

Bridge Facility Secured Obligations, including the Bridge Facility Liens, the Adequate Protection

Superpriority Claims, and the Adequate Protection Liens.

                 (d)       No Direct Obligation To Pay Allowed Professional Fees. None of the

Bridge Facility Secured Parties shall be responsible for the payment or reimbursement of any fees

or disbursements of any Estate Professional incurred in connection with the Chapter 11 Cases or

any Successor Cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or

otherwise shall be construed to obligate the Bridge Facility Secured Parties, in any way, to pay

compensation to, or to reimburse expenses of, any Estate Professional or to guarantee that the

Debtors have sufficient funds to pay such compensation or reimbursement.

                 (e)       Payment of Carve-Out On or After the Termination Declaration Date.

Any payment or reimbursement made on or after the occurrence of the Termination Declaration

Date in respect of any Allowed Professional Fees shall permanently reduce the Carve-Out on a

dollar-for-dollar basis.

        For the avoidance of doubt and notwithstanding anything to the contrary herein or in any

of the Bridge Credit Documents, the Carve-Out shall not include, apply to, or be available for any




EAST\177108843                                  -20-
              Case 20-12737-KBO          Doc 11-2         Filed 11/02/20    Page 22 of 38




fees or expenses incurred by any party in connection with (i) the investigation, initiation, or

prosecution of any claims, causes of action, adversary proceedings, or other litigation against any

of the Bridge Facility Secured Parties; (ii) challenging the amount, validity, perfection, priority, or

enforceability of or asserting any defense, counterclaim, or offset to, the Bridge Facility Liens, the

Bridge Facility Secured Obligations, the Adequate Protection Superpriority Claims, the Adequate

Protection Liens, or any other claims, liens, or security interests granted under this Interim Order

or the Bridge Credit Documents, including, without limitation in each case, for lender liability or

pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable

non-bankruptcy law or otherwise; or (iii) attempts to prevent, hinder, or otherwise delay any of the

Bridge Facility Secured Parties’ assertion, enforcement or realization upon any Bridge Facility

Collateral or Adequate Protection Collateral once a Termination Event has occurred and after the

Default Notice Period.

        12.      Termination. Absent consent of the Bridge Facility Secured Parties, the Debtors’

right to use Cash Collateral pursuant to this Interim Order shall terminate without further notice or

court proceeding on the earliest to occur of (a) the date that is 28 calendar days after the Petition

Date, if the Final Order has not been entered by the Court on or before such date (as such period

may be extended with the consent of the Bridge Agent); (b) the effective date of a confirmed

chapter 11 plan of any of the Debtors; (c) the date of the consummation of a sale or other

disposition of all or substantially all of the assets of the Debtors; and (d) the delivery of (i) a Default

Notice (as defined below) via email by the Debtors to the Bridge Agent, counsel to the Bridge

Agent, and the U.S. Trustee upon the occurrence of any Termination Event (as defined below), or

(ii) a termination notice (a “Termination Notice”) following a Termination Event by either the

Bridge Agent or counsel to the Bridge Agent to the Debtors, with a copy to the U.S. Trustee, unless




EAST\177108843                                     -21-
            Case 20-12737-KBO            Doc 11-2        Filed 11/02/20    Page 23 of 38




such Termination Event is cured or waived by the Bridge Agent within five (5) business days (or

such later date as may be agreed to in writing by the Bridge Agent) (the “Default Notice Period”)

following delivery of such Default Notice or Termination Notice, as applicable. Unless otherwise

consented to or waived by the Bridge Agent, each of the following occurrences shall constitute

a “Termination Event”:

                        (a)      this Interim Order shall cease to be in full force and effect for any
                 reason or shall be modified or amended;

                         (b)     the Debtors’ failure to comply with or perform in any material
                 respect the terms, provisions, covenants, agreements, obligations, and/or any of the
                 Milestones set forth on Exhibit 2, in this Interim Order;

                         (c)      the Debtors’ failure to comply with the Budget (excluding amounts
                 attributable to the fees and expenses of the Debtors’ or the Bridge Facility Secured
                 Parties’ legal, financial, and other professional advisors), subject to permitted
                 variances;

                         (d)      an application, motion, or other pleading shall have been filed by
                 any Debtor seeking to reverse, amend, stay, supplement, vacate, extend, terminate,
                 or modify in any manner this Interim Order, or an order shall have been entered
                 reversing, amending, supplementing, staying, extending, vacating, terminating, or
                 otherwise materially modifying this Interim Order in a manner adverse to the
                 Bridge Facilities Secured Parties (other than a modification or supplementation as
                 a result of the entry of the Final Order);

                         (e)    this Court shall have entered an order dismissing any of the Debtors’
                 Chapter 11 Cases, or any Debtor shall have filed (or failed to object to) a motion or
                 other pleading seeking such dismissal;

                         (f)    this Court shall have entered an order converting any of the Debtors’
                 Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or any Debtor
                 shall have filed (or failed to object to) a motion or other pleading seeking such
                 relief;

                         (g)    any Debtor (or any direct or indirect non-debtor affiliate or
                 subsidiary of a Debtor) commences (or supports) any action, including by filing
                 any motion, application, or other pleading, against any of the Bridge Facility
                 Secured Parties or otherwise challenging the Bridge Facility Secured Obligations
                 (including challenging the validity, enforceability, perfection, or priority of any lien
                 securing any such obligation), the Bridge Facility Liens and/or the Bridge Facility
                 Collateral;




EAST\177108843                                    -22-
             Case 20-12737-KBO           Doc 11-2        Filed 11/02/20   Page 24 of 38




                          (h)     this Court shall have entered an order invalidating, avoiding,
                 disallowing, subordinating, limiting, or recharacterizing, in any respect, any claim,
                 lien, or interest of any Bridge Facility Secured Party arising under the Bridge Credit
                 Documents;

                         (i)     this Court shall have entered an order authorizing the appointment
                 or election of a trustee (including a chapter 11 trustee), responsible officer,
                 examiner (other than a fee examiner), or any other representative with expanded
                 powers relating to the operation of the Debtors’ businesses in any of the Debtors’
                 Chapter 11 Cases, or any Debtor applies for, consents to, or acquiesces in (or fails
                 to object to), any such appointment or election (as applicable);

                         (j)     any Debtor shall have filed a motion or application for the approval
                 of any superpriority claim or any lien in any of the Debtors’ Chapter 11 Cases (other
                 than such claim or lien granted or permitted pursuant to this Interim Order or a Final
                 Order), that is pari passu with or senior to any of the Adequate Protection Liens,
                 Adequate Protection Superpriority Claims, or Bridge Facility Liens;

                         (k)     other than with respect to the Carve-Out, any Debtor shall create or
                 incur, or this Court enters an order granting, any claim or lien that is pari passu
                 with or senior to any of the Bridge Facility Liens, Bridge Facility Secured
                 Obligations, the Adequate Protection Liens, or Adequate Protection Superpriority
                 Claims (other than any such claim or lien granted or permitted pursuant to this
                 Interim Order);

                        (l)    the Debtors shall file (or this Court shall grant) any application,
                 motion, or borrowing request seeking to use Cash Collateral on a nonconsensual
                 basis;

                        (m)     the termination of the Restructuring Support Agreement;

                         (n)    any Debtor shall make any material payment (including “adequate
                 protection” payments) with respect to any prepetition indebtedness, other than as
                 contemplated or permitted by this Interim Order and any other “first day” orders
                 entered by this Court; and

                       (o)      any Debtor shall have filed a motion for the sale or disposition of
                 any material asset of any of the Debtors outside of the ordinary course of business.

       13.       Remedies Upon the Termination Date. The Debtors shall promptly (but in no

event later than two (2) business days following the occurrence of such Termination Event)

provide notice in writing of the occurrence of any Termination Event (a “Default Notice”) to the

Bridge Agent and counsel to the Bridge Agent, with a copy to the U.S. Trustee, and the Bridge

Agent may send a Termination Notice to the Debtors and their counsel, with a copy to the U.S.


EAST\177108843                                    -23-
             Case 20-12737-KBO         Doc 11-2        Filed 11/02/20   Page 25 of 38




Trustee, following receipt of the Default Notice or otherwise upon becoming aware that a

Termination Event has occurred, in which case the Debtors’ use of Cash Collateral shall terminate

at the end of the Default Notice Period (the “Termination Date”) unless otherwise ordered by the

Court. During the Default Notice Period, the Debtors shall be entitled to use Cash Collateral solely

to the extent necessary to (a) avoid immediate and irreparable harm to the Debtors and otherwise

in a manner consistent with the Budget and this Interim Order; (b) contest whether a Termination

Event has occurred and is continuing; and (c) request an expedited hearing before the Court.

Subject to the immediately preceding sentence, upon the Termination Date, the Debtors shall

immediately cease using Cash Collateral, other than with regard to the Carve-Out.

Notwithstanding the occurrence of the Termination Date or anything herein, all of the rights,

remedies, benefits, and protections provided to the Bridge Facility Secured Parties under this

Interim Order shall survive the Termination Date. Furthermore, the delay or failure to exercise

rights and remedies under this Interim Order or the Bridge Credit Documents shall not constitute

a waiver of the Bridge Facility Secured Parties’ respective rights hereunder, thereunder, or

otherwise.

       14.       Limitation on Charging Expenses Against Collateral. Upon entry of a Final

Order providing for such relief, all rights to surcharge any Bridge Facility Collateral or Adequate

Protection Collateral under section 506(c) of the Bankruptcy Code or any other applicable

principle or equity or law shall be and are hereby finally and irrevocably waived, and such waiver

shall be binding upon the Debtors and all parties-in-interest in these Chapter 11 Cases and any

Successor Cases.

       15.       No Marshalling. Upon entry of a Final Order providing for such relief, the Bridge

Facility Secured Parties shall not be subject to the equitable doctrine of “marshalling” or any other




EAST\177108843                                  -24-
             Case 20-12737-KBO          Doc 11-2       Filed 11/02/20    Page 26 of 38




similar doctrine with respect to any of the Bridge Facility Collateral (including Cash Collateral),

the Adequate Protection Collateral, as applicable, or otherwise.

       16.       Bankruptcy Code Section 552(b). The Bridge Facility Secured Parties shall each

be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code and, upon

entry of a Final Order providing for such relief, the “equities of the case” exception under section

552(b) of the Bankruptcy Code shall not apply to the Bridge Facility Secured Parties with respect

to the proceeds, products, offspring, or profits of any of the Prepetition Collateral.

       17.       Reservation of Rights. Notwithstanding any other provision hereof, the grant of

adequate protection to the Bridge Facility Secured Parties pursuant to this Interim Order is without

prejudice to the rights of the Bridge Facility Secured Parties to seek modification of the grant of

adequate protection provided hereby so as to provide different or additional adequate protection

with respect to Collateral Diminution from and after the Petition Date.

       18.       Authorization to Effectuate Relief and Modification of Automatic Stay.

The Debtors are authorized to perform all acts and to make, execute, and deliver any and all

instruments as may be reasonably necessary to implement the terms and conditions of this Interim

Order and the transactions contemplated hereby. The stay of section 362 of the Bankruptcy Code

is hereby modified and vacated to the extent necessary to permit the Debtors and each of the Bridge

Facility Secured Parties to accomplish the transactions contemplated by this Interim Order and for

any Bridge Facility Secured Party to take any other action in accordance with this Interim Order.

       19.       Preservation of Rights Granted Under This Interim Order.

                 (a)    Notwithstanding any order dismissing any of these Chapter 11 Cases under

section 1112 of the Bankruptcy Code or otherwise entered at any time (i) the Adequate Protection

Superpriority Claims, the other administrative claims granted to the Bridge Facility Secured Parties




EAST\177108843                                  -25-
             Case 20-12737-KBO           Doc 11-2      Filed 11/02/20   Page 27 of 38




pursuant to this Interim Order, and the Adequate Protection Liens, shall continue in full force and

effect and shall maintain their priorities as provided in this Interim Order until all Adequate

Protection Obligations shall have been paid and satisfied in full in cash (and such Adequate

Protection Superpriority Claims, the other claims granted to the Bridge Facility Secured Parties

pursuant to this Interim Order, and the Adequate Protection Liens shall, notwithstanding such

dismissal, remain binding on all parties-in-interest); and (ii) this Court shall retain jurisdiction,

notwithstanding such dismissal, for the purposes of enforcing the claims, liens, and security

interests referred to in clause (i) above.

                 (b)    If any or all of the provisions of this Interim Order are hereafter reversed,

modified, or vacated, such reversal, modification, or vacatur shall not affect (i) the validity,

priority, or enforceability of any Adequate Protection Obligations incurred or accruing prior to the

actual receipt of written notice by the Bridge Facility Secured Parties of the effective date of such

reversal, modification, or vacatur; or (ii) the validity, priority, or enforceability of the Adequate

Protection Liens or Adequate Protection Superpriority Claims. Notwithstanding any such reversal,

modification, or vacatur, any use of the Cash Collateral or any Adequate Protection Obligations

incurred or accruing hereunder prior to the actual receipt of written notice by the Bridge Agent of

the effective date of such reversal, modification, or vacatur shall be governed in all respects by the

original provisions of this Interim Order.

                 (c)    Except as expressly provided in this Interim Order, the Adequate Protection

Obligations, the Adequate Protection Superpriority Claims, the Adequate Protection Liens, and all

other rights and remedies of the Bridge Facility Secured Parties granted by the provisions of this

Interim Order shall survive, and shall not be modified, impaired, or discharged by the entry of an

order converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,




EAST\177108843                                  -26-
             Case 20-12737-KBO           Doc 11-2       Filed 11/02/20   Page 28 of 38




dismissing any of the Chapter 11 Cases, or confirming a plan of reorganization or liquidation in

any of the Chapter 11 Cases, and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the

Debtors have waived any discharge as to any remaining Adequate Protection Obligations. The

terms and provisions of this Interim Order shall continue in the Chapter 11 Cases or in any

conversion of the cases to chapter 7 cases under the Bankruptcy Code (the “Successor Cases”),

and the Adequate Protection Liens, the Adequate Protection Superpriority Claims, the other

administrative claims granted pursuant to this Interim Order, and all other rights and remedies of

the Bridge Facility Secured Parties granted by the provisions of this Interim Order shall continue

in full force and effect, including in any Successor Cases, until all Adequate Protection Obligations

are indefeasibly paid in full in cash.

       20.       Effect of Stipulations. The stipulations and admissions contained in this Interim

Order, including, without limitation, the Debtors’ Stipulations, shall be binding upon the Debtors

and their respective representatives, successors, and assigns in all circumstances. The stipulations

and admissions contained in this Interim Order, including, without limitation, the Debtors’

Stipulations, also shall be binding upon the Debtors’ estates and all other parties-in-interest,

including any statutory committee appointed in the Chapter 11 Cases or any chapter 7 or chapter

11 trustee appointed or elected for any of the Debtors (a “Trustee”), for all purposes unless and to

the extent (a) such party has, as appropriate, filed a motion or objection or, after obtaining standing

to file an adversary proceeding (provided that any motion seeking such standing shall include any

applicable adversary complaint), has commenced an adversary proceeding by no later than the

earlier of (A) the date that is the deadline for objecting to confirmation of the Joint Prepackaged

Chapter 11 Plan of Reorganization of Pennsylvania Real Estate Investment Trust and Certain of

Its Direct and Indirect Subsidiaries [Docket No. ___] and (B) with respect to a statutory




EAST\177108843                                   -27-
            Case 20-12737-KBO          Doc 11-2        Filed 11/02/20   Page 29 of 38




committee, if any, sixty (60) days from the date of its formation, and, with respect to any other

party in interest, seventy-five (75) days from the date of entry of this Interim Order (the “Challenge

Period”), (i) challenging the amount, validity, enforceability, priority, or extent of the Bridge

Facility Secured Obligations or the Bridge Facility Liens, or (ii) otherwise asserting any other

claims, counterclaims, causes of action, objections, contests, or defenses against any Bridge

Facility Secured Party on behalf of the Debtors’ estates ((i) and (ii), collectively, the “Claims and

Defenses”); and (b) the Court has entered an order (which becomes final and non-appealable) in

favor of such party sustaining any such challenge or claim. Notwithstanding the foregoing, if a

party in interest files a motion prior to the expiration of the Challenge Period that seeks standing

to pursue an adversary complaint appended to the standing motion, then the Challenge Period for

such party in interest with respect to such challenge shall be tolled during the pendency of entry

of an order by the Court on the standing motion. If no such motion, objection or adversary

proceeding is timely filed prior to the expiration of the Challenge Period, without further action by

any party or order of the Court (a) the stipulations and admissions contained in this Interim Order,

including the Debtors’ Stipulations, shall be irrevocably binding on all parties-in-interest,

including any statutory committee appointed in the Chapter 11 Cases and any Trustee, and all

successors and assigns of any of the foregoing; (b) the Bridge Facility Secured Obligations shall

constitute allowed secured claims, not subject to counterclaim, setoff, subordination,

recharacterization, defense, avoidance, contest, attack, objection, recoupment, reclassification,

reduction, disallowance, recovery, disgorgement, attachment, “claim” (as such term is defined in

the Bankruptcy Code), impairment, subordination (whether equitable, contractual, or otherwise),

or other challenge of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law,

for all purposes, including in these Chapter 11 Cases and any Successor Cases; (c) the Bridge




EAST\177108843                                  -28-
            Case 20-12737-KBO           Doc 11-2        Filed 11/02/20   Page 30 of 38




Facility Liens shall be deemed to have been, as of the Petition Date, legal, valid, binding, properly

perfected, non-avoidable, enforceable, and of the priority set forth in this Interim Order, not subject

to counterclaim, setoff, subordination, recharacterization, defense, avoidance, contest, attack,

objection, recoupment, reclassification, reduction, disallowance, recovery, disgorgement,

attachment, “claim” (as such term is defined in the Bankruptcy Code), impairment, subordination

(whether equitable, contractual, or otherwise), or other challenge of any kind pursuant to the

Bankruptcy Code or applicable non-bankruptcy law; and (d) the Bridge Facility Secured

Obligations, the Bridge Facility Liens, and the Bridge Facility Secured Parties (and their respective

agents, affiliates, parents, subsidiaries, partners, controlling persons, directors, officers,

employees, representatives, attorneys, professionals, and advisors) shall not be subject to any other

or further challenge by any party-in-interest (and any of the successors or assigns of any of the

foregoing) with respect to any Claims and Defenses, and any such party-in-interest and any of its

respective successors and assigns forever shall be enjoined and barred from seeking to exercise

the rights of the Debtors’ estates, including, without limitation, any successor thereto (including,

without limitation, any estate representative or Trustee, whether such Trustee is appointed or

elected prior to or following the expiration of the Challenge Period) or taking any such action, in

each case, with respect to any Claim and Defense as set forth above. If any such motion, objection

or adversary proceeding is timely filed by a party-in-interest with the requisite standing prior to

the expiration of the Challenge Period, the stipulations and admissions contained in this Interim

Order, including, without limitation, the Debtors’ Stipulations, shall nonetheless remain binding

and preclusive (as provided in the second sentence of this paragraph) on any statutory committee

appointed in the Chapter 11 Cases and any other person or party-in-interest, including a Trustee,

except as to any such findings and admissions that were expressly and successfully challenged in




EAST\177108843                                   -29-
             Case 20-12737-KBO          Doc 11-2        Filed 11/02/20   Page 31 of 38




such contested matter or adversary proceeding. Nothing in this Interim Order vests or confers on

any person, including any Trustee, standing or authority to pursue any cause of action belonging

to the Debtors or their estates. In the event that there is a timely and successful challenge brought

pursuant to this paragraph, this Court shall retain jurisdiction to fashion an appropriate remedy.

The stipulations and admissions contained in this Interim Order, including, without limitation, the

Debtors’ Stipulations, shall be binding upon the Debtors, their estates, all parties-in-interest in the

Chapter 11 Cases, and their respective successors and assigns, including any Trustee or other

fiduciary appointed in the Chapter 11 Cases or any Successor Cases, and shall inure to the benefit

of the Bridge Facility Secured Parties and the Debtors and their respective successors and assigns,

as applicable.

       21.       Limitation on Use of Cash Collateral. The Debtors shall use Cash Collateral

solely as provided in this Interim Order and in accordance with the Budget (and any permitted

variances thereto). Notwithstanding anything in this Interim Order, no Cash Collateral or any

portion of the Carve-Out may be used, directly or indirectly to (a) investigate, object to, contest,

or raise any defense to the validity, perfection, priority, extent, or enforceability of the Bridge

Facility Secured Obligations or the liens or claims granted under this Interim Order or the Bridge

Credit Documents, including the Bridge Facility Liens; (b) investigate, assert, or prosecute any

Claims and Defenses against any of the Bridge Facility Secured Parties or their respective

predecessors, successors, agents, employees, affiliates, representatives, attorneys, or advisors; (c)

seek to modify any of the rights granted to the Bridge Facility Secured Parties hereunder; or (d)

hinder or otherwise delay the Bridge Facility Secured Parties’ assertion, enforcement, or

realization on the Bridge Facility Secured Obligations, Cash Collateral, the Bridge Facility Liens,

the Adequate Protection Superpriority Claims, or the Adequate Protection Liens in accordance




EAST\177108843                                   -30-
              Case 20-12737-KBO          Doc 11-2      Filed 11/02/20   Page 32 of 38




with this Interim Order and, as applicable, other than to seek a determination that a Termination

Event has not occurred or is not continuing as permitted herein.

        22.      Cash Management.          The Debtors shall maintain their cash management

arrangements in a manner consistent with that described in the Motion of the Debtors for Entry of

Interim and Final Orders (I) Authorizing the Continued Use of the Debtors’ Cash Management

System, (II) Authorizing the Continued Intercompany Transfers Among Debtor and Non-Debtor

Affiliates and (III) Granting Related Relief [Docket No. [●]] (the ”Cash Management Motion,”

and such arrangements, the ”Cash Management Arrangements”) and, for the avoidance of doubt,

the Debtors shall not transfer any funds (including, without limitation, any Cash Collateral) to any

non-Debtor affiliates during these Chapter 11 Cases, except in accordance with the Budget and the

Cash Management Arrangements.

        23.      Binding Effect; Successors and Assigns. The provisions of this Interim Order,

including all findings herein, shall be binding upon all parties-in-interest in the Chapter 11 Cases

and any Successor Cases, and shall inure to the benefit of the Bridge Facility Secured Parties and

the Debtors and their respective successors and assigns.

        24.      No Third-Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect, or incidental beneficiary.

        25.      Limitation of Liability. Upon entry of a Final Order providing for such relief, in

permitting the Debtors’ use of Cash Collateral, or in exercising any rights or remedies as and when

permitted pursuant to this Interim Order, the Bridge Facility Secured Parties shall not be deemed

to be in control of the operations of the Debtors or to be acting as a “responsible person” or “owner

or operator” with respect to the operation or management of any of the Debtors (as such terms, or




EAST\177108843                                  -31-
             Case 20-12737-KBO          Doc 11-2       Filed 11/02/20   Page 33 of 38




any similar terms, are used in the Internal Revenue Code, or any other federal or state statute), nor

shall they owe any fiduciary duty to any of the Debtors, their creditors, or estates or constitute or

be deemed to constitute a joint venture or partnership with any of the Debtors.

       26.       Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect and be enforceable as of the Petition Date immediately upon its entry.

There shall be no stay of the effectiveness or enforceability of this Interim Order.

       27.       Proofs of Claim.    Notwithstanding any order entered by this Court in relation to

the establishment of a bar date for filing a claim (including, without limitation, administrative

claims) in any of the Chapter 11 Cases or Successor Cases to the contrary, (a) the Bridge Agent,

on behalf and for the benefit of the Bridge Facility Secured Parties (i) is hereby authorized and

entitled, in its sole discretion, to file (and amend and/or supplement, as it deems fit) a single,

master, consolidated proof of claim in respect of the Bridge Facility Secured Obligations, the

Adequate Protection Obligations, and any claim granted in this Interim Order in the Debtors’ lead

Chapter 11 Case, In re Pennsylvania Real Estate Investment Trust, et al. (Case No. 20-[___] [___]),

which master proof of claim shall be deemed a valid, timely, and properly filed proof of claim

against each Debtor in its Chapter 11 Case and/or its Successor Case and (ii) shall not be required

to file any agreements, documents, or other instruments evidencing such Bridge Facility Secured

Obligations, Adequate Protection Obligations, and/or any claim granted in this Interim Order with

such master proof of claim. Any master proof of claim filed by the Bridge Agent shall be deemed

to be in addition to, and not in lieu of, any other proof of claim that may be filed by any of the

other applicable Bridge Facility Secured Parties at such party’s election; provided, that, no such

Bridge Facility Secured Party is required to file any such proof of claim if the Bridge Agent files

a master proof of claim.




EAST\177108843                                  -32-
             Case 20-12737-KBO         Doc 11-2       Filed 11/02/20   Page 34 of 38




       28.       Final Hearing. The Final Hearing on the Motion shall be held on _____________,

2020 at ______ (Eastern Standard Time). The Debtors shall provide notice of this Interim Order

and notice of the Final Hearing to the Notice Parties. Any objections or responses to the relief

sought at the Final Hearing shall be filed with this Court and served on the following parties on or

prior to __________, 2020 at ______ (prevailing Eastern Time): (a) the Debtors, c/o PREIT

Associates, L.P., 2005 Market Street, Suite 1000, Philadelphia, Pennsylvania 19103 (Attn: Lisa

Most, Esq.; (b) counsel to the Debtors, DLA Piper LLP (US), (i) 1201 North Market Street, Suite

2100, Wilmington, Delaware 19801 (Attn: R. Craig Martin, Esq. (craig.martin@us.dlapiper.com))

and (ii) 444 West Lake Street, Suite 900, Chicago, Illinois 60606 (Attn: Richard A. Chesley, Esq.

(richard.chesley@us.dlapiper.com), Daniel M. Simon, Esq. (daniel.simon@us.dlapiper.com), and

Oksana Koltko Rosaluk, Esq. (oksana.koltko@us.dlapiper.com)); (c) the Bridge Agent, Wells

Fargo Bank, National Association, 10 South Wacker Drive, 32nd Floor, Chicago, Illinois 60606

(Attn: Brandon Barry (brandon.barry@wellsfargo.com)); (d) counsel to the Bridge Agent, (i)

Jones Day, 250 Vesey Street, New York, New York 10281 (Attn: Benjamin Rosenblum, Esq.

(brosenblum@jonesday.com), Stacey L. Corr-Irvine, Esq. (scorrirvine@jonesday.com), and

Danielle D. Donovan, Esq. (ddonovan@jonesday.com)) and (ii) Womble Bond Dickinson (US)

LLP, 1313 North Market Street, Suite 1200, Wilmington, Delaware 19801 (Attn: Matthew P.

Ward, Esq. (matthew.ward@wbd-us.com)); and (e) the United States Trustee for the District of

Delaware, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn:

_________, Esq. ([__])).

       29.       Controlling Effect of Interim Order. To the extent any provision of this Interim

Order conflicts or is inconsistent with any provision of the Motion, the provisions of this Interim

Order shall control.




EAST\177108843                                 -33-
             Case 20-12737-KBO         Doc 11-2        Filed 11/02/20   Page 35 of 38




       30.       Retention of Jurisdiction. This Court retains exclusive jurisdiction with respect

to all matters arising from or related to the implementation, interpretation, and enforcement of this

Interim Order.




EAST\177108843                                  -34-
            Case 20-12737-KBO   Doc 11-2   Filed 11/02/20   Page 36 of 38




                                    Exhibit 1

                                  Initial Budget




EAST\177108843
                                                                                                     Case 20-12737-KBO        Doc 11-2      Filed 11/02/20    Page 37 of 38




Confidential                                                                                                                                                                                                                                                            11/1/20

PREIT Liquidity Forecast
Week                                                                   1              2              3             4              5                 6            7            8             9             10             11            12             13         13-Week Total
                                                                     31-Oct         7-Nov         14-Nov        21-Nov         28-Nov             5-Dec       12-Dec       19-Dec        26-Dec          2-Jan          9-Jan        16-Jan         23-Jan          31-Oct
$ in thousands                                                       6-Nov         13-Nov         20-Nov        27-Nov          4-Dec            11-Dec       18-Dec       25-Dec         1-Jan          8-Jan         15-Jan        22-Jan         29-Jan          29-Jan
 Cash Receipts:
  Property Distributions                                             $12,000         $4,000         $3,000        $2,000        $12,000           $5,000       $4,000          $2,000      $2,000        $12,000         $5,000        $4,000         $2,000           $69,000
 Budgeted Cash Receipts                                              $12,000         $4,000         $3,000        $2,000        $12,000           $5,000       $4,000          $2,000      $2,000        $12,000         $5,000        $4,000         $2,000           $69,000

 Cash Disbursements:
  Capex                                                               (1,992)             –              –           (338)            –                 –            –              –         (338)            –              –             –              –            (2,667)
  Real Estate Taxes                                                   (9,706)             –         (4,023)             –             –                 –            –           (764)      (1,790)            –              –             –              –           (16,284)
  Card Program                                                          (850)           (10)           (10)           (10)         (840)              (10)         (10)           (10)        (840)          (10)           (10)          (10)          (840)           (3,460)
  Fashion District JV                                                 (1,745)             –              –         (3,000)            –                 –            –              –       (3,000)            –              –             –         (3,000)          (10,745)
  Operating Expenses⁽¹⁾                                               (3,973)        (4,000)        (2,000)        (2,000)       (2,000)           (4,000)      (2,000)        (2,000)      (2,000)       (2,000)        (4,000)       (2,000)        (2,000)          (33,973)
  Utilities Segregated Account (Adequate Protection)                    (827)             –              –              –             –                 –            –              –            –             –              –             –              –              (827)
  Payroll                                                                  –           (850)             –           (850)            –              (850)           –           (850)           –          (850)             –          (850)             –            (5,100)
  Healthcare & Benefits                                                 (343)           (90)             –           (355)            –              (105)           –           (355)           –          (105)             –             –           (355)           (1,708)
  Insurance                                                             (194)             –              –           (194)            –                 –            –           (194)           –             –              –             –              –              (583)
  Other Misc. Disbursements                                             (180)             –            (65)           (10)          (77)                –          (65)           (10)         (77)            –            (65)            –            (87)             (637)
 Total Budgeted Disbursements                                       ($19,811)       ($4,950)       ($6,099)       ($6,757)      ($2,917)          ($4,965)     ($2,075)       ($4,184)     ($8,044)      ($2,965)       ($4,075)      ($2,860)       ($6,282)         ($75,984)

 Restructuring Related Amounts
  Professional Fees (Company)                                                 –             –              –             –              –          (4,575)             –            –             –              –              –             –              –          (4,575)
  Professional Fees (Lenders)                                                 –             –              –             –              –          (1,600)             –            –             –              –              –             –              –          (1,600)
 Total Budgeted Restructuring-Related Amounts                                 –             –              –             –              –         ($6,175)             –            –             –              –              –             –              –         ($6,175)

 Debt Service
  Bank Interest                                                             –             –                –             –            –                 –              –            –            –             –              –               –            –                 –
  Bank Amortization                                                         –             –                –             –            –                 –              –            –            –             –              –               –            –                 –
  Property Mortgages                                                   (1,279)            –                –             –       (4,792)           (1,279)             –            –       (4,105)       (1,279)             –               –       (4,105)          (16,839)
  Interest on Bridge Loan Borrowings                                        –             –                –             –            –              (897)             –            –            –             –              –               –            –              (897)
  Interest Rate Swaps                                                       –          (983)               –             –         (325)             (983)             –            –         (325)            –           (983)              –         (325)           (3,926)
 Total Budgeted Debt Service Disbursements Amounts                    ($1,279)        ($983)               –             –      ($5,118)          ($3,159)             –            –      ($4,431)      ($1,279)         ($983)              –      ($4,431)         ($21,662)

 Asset Sales:
  Asset Sales                                                                 –             –              –             –              –                 –            –            –             –              –              –             –              –                –
 Total Asset Sales                                                            –             –              –             –              –                 –            –            –             –              –              –             –              –                –

 Total Cash Flow Before Borrowing                                     ($9,090)      ($1,933)       ($3,099)       ($4,757)       $3,965           ($9,299)     $1,925         ($2,184)   ($10,475)        $7,756           ($58)       $1,140        ($8,713)         ($34,821)

 Bridge Loan:
  Cash Collateral Borrowing                                             7,000         7,250                –       9,750                –                 –            –            –             –              –              –             –              –          24,000
  Repayment                                                                 –             –                –           –                –                 –            –            –             –              –              –             –              –               –
 Total Borrowing (Repayment)                                           $7,000        $7,250                –      $9,750                –                 –            –            –             –              –              –             –              –         $24,000

 Total Cash Flow                                                      ($2,090)       $5,317        ($3,099)       $4,993         $3,965           ($9,299)     $1,925         ($2,184)   ($10,475)        $7,756           ($58)       $1,140        ($8,713)         ($10,821)

Cash
Beginning Cash Balance                                               $12,748        $10,658        $15,975       $12,876        $17,870          $21,835      $12,536         $14,461     $12,277         $1,802         $9,558        $9,500        $10,640
Total Cash Flow                                                       (2,090)         5,317         (3,099)        4,993          3,965           (9,299)       1,925          (2,184)    (10,475)         7,756            (58)        1,140         (8,713)
Ending Corporate Cash Balance (Book)                                 $10,658        $15,975        $12,876       $17,870        $21,835          $12,536      $14,461         $12,277      $1,802         $9,558         $9,500       $10,640         $1,927

Memo:
Property Account Balances (Estimated)                                $26,790        $26,790        $26,790       $26,790        $26,790          $26,790      $26,790         $26,790     $26,790        $26,790       $26,790        $26,790        $26,790
Cash Collateral Account Balance                                      $18,000        $10,750        $10,750        $1,000         $1,000           $1,000       $1,000          $1,000      $1,000         $1,000        $1,000         $1,000         $1,000

Note: Excludes transaction emergence costs.
(1) $4mm Opex in Week 2, 6, and 11 reflect company-wide service contracts, including those for security (e.g., Allied Universal), housekeeping (e.g., Service Management Systems, Inc.), and maintenance (e.g., Total Maintenance Management) services. These contracts are
typically paid on or around the 9th of each month.




                                                                                                                                   Page 1 of 1
               Case 20-12737-KBO        Doc 11-2     Filed 11/02/20     Page 38 of 38




                                              Exhibit 2

                                             Milestones

       The Milestones shall be as follows:

       (i)       The Court shall have entered the Interim Order by 11:59 p.m. (prevailing Eastern
                 Time) on the date that is three (3) business days after the Petition Date;

       (ii)      The Court shall have entered the Final Order by 11:59 p.m. (prevailing Eastern
                 Time) on the date that is 28 days after the Petition Date;

       (iii)     The Court shall have entered an order confirming the Plan by 11:59 p.m. (prevailing
                 Eastern Time) on the date that is 30 days after the Petition Date; and

       (iv)      The Plan Effective Date shall have occurred by 11:59 p.m. (prevailing Eastern
                 Time) on the date that is 35 days after the Petition Date.




EAST\177108843
